          Case 1:18-cr-00265-JPO Document 15 Filed 10/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                     -v-                                            18-CR-265 (JPO)

 JOSEPH KALABA,                                                          ORDER
                                Defendant.


J. PAUL OETKEN, District Judge:

       On March 3, 2020, this Court sentenced Defendant Joseph Kalaba to 42 months’

imprisonment, to run “concurrent with . . . any undischarged state sentence.” (Dkt. No. 3.)

Kalaba has written a series of letters to the Court, stating that the Bureau of Prisons has not

properly calculated his custodial time and requesting clarification from the Court. (Dkt Nos. 10-

11, 13-14.) The Government has expressed its understanding that Kalaba’s 42-month sentence

was intended to run from the date he was charged in this Court: April 4, 2018. (Dkt. No. 12.)

       The Government’s understanding is correct, as is clear from the sentencing transcript.

       Accordingly, this Court hereby CLARIFIES that Kalaba’s 42-month incarceratory

sentence should be calculated as running from April 4, 2018. The BOP is directed to determine

Kalaba’s projected release date accordingly.

       The Government is directed to provide a copy of this Order to the BOP and to Kalaba.

       SO ORDERED.

Dated: October 7, 2020
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
